Name: 2010/31/: Council Decision of 18Ã January 2010 appointing three Belgian members and two Belgian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  parliament
 Date Published: 2010-01-20

 20.1.2010 EN Official Journal of the European Union L 14/8 COUNCIL DECISION of 18 January 2010 appointing three Belgian members and two Belgian alternate members of the Committee of the Regions (2010/31/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Belgian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Three members seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Geert BOURGEOIS, Mr Dirk VAN MECHELEN and Mr Jos CHABERT. Two alternate members seats have become vacant following the end of the term of office of Ms Evelyne HUYTEBROECK and Mr Pascal SMET, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby (re)appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Mr Geert BOURGEOIS, viceminister-president van de Vlaamse Regering en Vlaams Minister van Bestuurszaken, Binnenlands Bestuur, Inburgering, Toerisme en Vlaamse Rand (change of mandate),  Mr Dirk VAN MECHELEN, Vlaams volksvertegenwoordiger (change of mandate),  Mr Jos CHABERT, opvolger in het Brussels Parlement (change of mandate), and (b) as alternate members:  Mr Yaron PESZTAT, Membre du Parlement de la RÃ ©gion de Bruxelles-Capitale,  Mr Jean-Luc VANRAES, Minister van FinanciÃ «n, Begroting, Openbaar Ambt en Externe Betrekkingen van de Brusselse Hoofdstedelijke Regering. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 18 January 2010. For the Council The President E. ESPINOSA (1) OJ L 56, 25.2.2006, p. 75.